Citation Nr: 1740855	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease.

2.  Entitlement to an initial compensable rating for bilateral hearing loss for the period on appeal prior to November 17, 2014, and in excess of 10 percent for the period from November 17, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in March 2014 and a Travel Board hearing before the undersigned Veterans Law Judge in April 2017.

In April 2017, the Veteran testified that his hearing loss disability affects his ability to work; thus, the Board finds that the issue of his entitlement to a TDIU is currently before the Board, as indicated on the title page of this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this decision, the Board grants a rating of 10 percent for bilateral hearing loss for the period on appeal from March 11, 2014.  The issue of the Veteran's entitlement to an initial compensable rating for bilateral hearing loss for the period on appeal prior to March 11, 2014, and a rating in excess of 10 percent for bilateral hearing loss for the period on appeal from March 11, 2014, and the issue of the Veteran's entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with coronary artery disease.

2.  Resolving all doubt in the Veteran's favor, his job duties and unique personal actions regularly placed him in close proximity to the perimeter of Udorn Royal Thai Air Force Base (RTAFB) during service.

3.  For the period on appeal from March 11, 2014, the Veteran had, at best, Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a 10 percent disability rating for bilateral hearing loss have been met for the period from March 11, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015); Swain v. McDonald, 27 Vet. App. 219 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Ischemic Heart Disease

The Veteran has been diagnosed with coronary artery disease and maintains that the condition is due to herbicide exposure during his service at Udorn Royal Thai Air Force Base (RTAFB) in Thailand from October 1968 to October 1969.  Specifically, the Veteran asserts that his military occupational specialty (air frame repairman) required him to work on aircraft that flew in and out of Vietnam and near the perimeter of the base where herbicides were sprayed.  The Veteran has provided sworn testimony in support of his assertions.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including coronary artery disease, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016). 

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Udorn.  VBA Manual M21-1MR, IV.ii.1.H.5.  While the VBA M21 Manual is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicides were hand sprayed around the perimeter of identified bases in Thailand.  38 C.F.R. § 19.5 (2016); VBA Manual M21-1MR, IV.ii.1.H.5.

In making all determinations, the Board must fully consider the lay assertions of record.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service records confirm that the Veteran was stationed at Udorn RTAFB where herbicides were presumptively used along the base perimeter.  Although there is little in the record to support the Veteran's assertions of routinely being required to be near to the base perimeter, there is likewise little in the record showing that he was not there.  Resolving all doubt in the Veteran's favor, the Board finds the Veteran's report of routine exposure to areas along the perimeter of his airbase to be credible and reasonable, and therefore, that he was at least as likely as not exposed to herbicides during service.  38 C.F.R. § 3.102.  As such, service connection is warranted for coronary artery disease on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

II.  Increased Rating for Bilateral Hearing Loss

By way of background, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 6, 2011, in a January 2012 rating decision.  The Veteran submitted a timely notice of disagreement with regard to the initial rating assigned and, in November 2014, the RO increased the Veteran's disability rating to 10 percent, effective November 17, 2014.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Under the Rating Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from service-connected defective hearing.

Here, in December 2011, a VA examiner documented the following pure tone thresholds, in decibels:


HERTZ
Dec. 2011
500
1000
2000
3000
4000
RIGHT
10
15
50
55
60
LEFT
20
20
55
60
65

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent, bilaterally.  The examiner endorsed that the Veteran's hearing loss affected his ordinary conditions of daily life, including his ability to work.  The Board finds that the December 2011 examination results demonstrate that, under the Rating Schedule, the Veteran's hearing impairment resulted in Level II hearing acuity in both ears at that time.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In November 2014 and July 2016, VA provided examinations that show that the Veteran met the criteria for a 10 percent disability rating for bilateral hearing loss at those times.  In November 2014, examiners documented the following pure tone thresholds, in decibels:


HERTZ
Nov. 2014
500
1000
2000
3000
4000
RIGHT
15
25
50
55
60
LEFT
15
20
50
60
70

The November 2014 results show average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 47.5 decibels in the right ear and 50 decibels in the left ear, and speech audiometry revealed speech recognition ability of 78 percent in the right ear and 68 percent in the left ear.  Thus, under the Rating Schedule, the Veteran's hearing impairment resulted in Level III hearing acuity in the right ear and Level V hearing acuity in the left ear at that time.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 10 percent disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Similar results were obtained in July 2016.  At that time, the following pure tone thresholds were documented: 


HERTZ
July 2016
500
1000
2000
3000
4000
RIGHT
15
30
55
60
60
LEFT
15
20
55
60
65

The July 2016 results show average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 51.25 decibels in the right ear and 50 decibels in the left ear, and speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  Thus, under the Rating Schedule, the Veteran's hearing impairment resulted in Level IV hearing acuity in both ears.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 10 percent disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Notably, the Veteran reported during his March 2014 DRO hearing that his hearing worsened since his last audiogram and indicated during his April 2017 Board hearing that this worsening was merely documented at subsequent VA examinations.  In light of his competent and credible report, the Board finds that a rating of 10 percent is warranted for bilateral hearing loss from March 11, 2014, which was the date of the Veteran's DRO hearing and reported worsening.  See Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

As explained in further detail below, the matter of the Veteran's entitlement to an initial compensable rating for bilateral hearing loss for the period prior to March 11, 2014, and a rating in excess of 10 percent for bilateral hearing loss for the period from March 11, 2014, is remanded to the RO for additional development.


ORDER

Service connection for coronary artery disease is granted.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for bilateral hearing loss is granted for the period on appeal from March 11, 2014.


REMAND

The following issues remain before the Board: (1) entitlement to an initial compensable disability rating for bilateral hearing loss for the period on appeal prior to March 11, 2014, and in excess of 10 percent for the period on appeal from March 11, 2014; and (2) entitlement to a TDIU.

With regard to the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, the Veteran reported during his April 2017 Board hearing that his hearing loss has continued to worsen.  Thus, because the most recent examination of record may not accurately reflect the current severity of the Veteran's bilateral hearing loss disability, the Board finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the Veteran's claim for a TDIU is inextricably intertwined with the increased rating claim being remanded and a disability rating for coronary artery disease has not yet been assigned by the RO, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide an appropriate VA examination to determine the nature and severity of the Veteran's bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the functional impact of the Veteran's hearing loss, to include the impact this disability has had on his ability to secure and maintain substantially gainful employment.

2.  After completing any additional development deemed necessary, readjudicate the claims for an increased rating for bilateral hearing loss and a TDIU.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


